Citation Nr: 9903370	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  96-44 111	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an eye disorder, 
including defective vision, to include a disability due to 
undiagnosed illness manifested by visual disturbances.

2.  Entitlement to service connection for residuals of leg 
injury, to include a disability due to undiagnosed illness 
manifested by leg pain.

3.  Entitlement to service connection for a testicular 
condition, to include a disability due to undiagnosed illness 
manifested by testicular pain.

4.  Entitlement to service connection for a skin condition, 
to include a disability due to undiagnosed illness manifested 
by skin rash.

5.  Entitlement to a compensable disability rating for 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
July 1971 and from December 1990 to August 1991.  He served 
in the Southwest Asian theater of operations during the 
Persian Gulf War from February to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
eyesight, residuals of leg injury, testicular condition, and 
skin rash, and granted service connection for headaches, with 
assignment of a noncompensable (zero percent) disability 
rating. 

In his substantive appeal, the veteran raised additional 
claims for service connection for an undiagnosed illness 
manifested by joint pain (feet, legs, ankles, knees, fingers, 
and elbows), an undiagnosed illness manifested by memory 
loss, and hearing loss.  These issues have not been 
adjudicated by the RO, and they are not inextricably 
intertwined with the other issues before the Board.  See 
Parker v. Brown, 7 Vet. App. 116 (1994) (a claim is 
intertwined only if the RO would have to reexamine the merits 
of any denied claim which is pending on appeal before the 
Board under the pertinent law and regulations specifically 
applicable thereto).  Therefore, these issues are referred to 
the RO for appropriate action. 


REMAND

Additional due process and evidentiary development are 
warranted prior to appellate disposition of these claims.

Service connection claims

In November 1994, Congress enacted the Veterans Benefit 
Improvement Act of 1994 (P.L. 103-446) to provide 
compensation for Persian Gulf War veterans with undiagnosed 
illnesses.  This Act added 38 U.S.C.A. § 1117 to the U.S. 
Code effective November 2, 1994.  In response, VA amended the 
Adjudication section regarding the criteria for compensation 
for certain disabilities due to undiagnosed illnesses.  
38 C.F.R. § 3.317 (1998).  For veterans who served in the 
Southwest Asia theater of operations during the Persian Gulf 
War who exhibit objective indications of chronic disability 
manifested by one or more specific signs or symptoms, such 
disability may be service connected provided that it became 
manifest during active service in the Southwest Asia theater 
of operations or to a degree of 10 percent or more not later 
than December 31, 2001; and provided that the disability 
cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. § 1117 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.317(a)(1) (1998).

A review of the claims file indicated that the veteran served 
in the Southwest Asian theater of operations from February to 
June 1991.  He contended in his substantive appeal that his 
skin rash, leg pain, decreased visual acuity, and testicular 
pain are directly related to his military service during the 
Persian Gulf War.  The regulations list some of these 
symptoms as possible manifestations of an undiagnosed 
illness.  See 38 C.F.R. § 3.317(b) (1998).  However, the 
provisions of 38 C.F.R. § 3.317 were not addressed by the RO.  
The veteran has not been given notice of this regulation and 
has not had an opportunity to submit evidence and argument 
related to this regulation.  Therefore, the Board finds it is 
appropriate to remand his claims to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO should evaluate his 
claims for service connection under the regulations regarding 
compensation for undiagnosed illness if the evidence shows 
that his symptoms of decreased visual acuity, leg pain, 
testicular pain, and skin rashes are not result of a 
diagnosed illness, or under the regulations for direct 
service connection if the evidence shows that these symptoms 
are the result of a diagnosed illness.

The Under Secretary for Benefits/Under Secretary for Health 
recently issued guidelines for disability examinations for 
Gulf War veterans.  See Memorandum dated January 6, 1998.  In 
light of the veteran's complaints, an additional VA 
examination for these conditions that conforms to the new 
guidelines is appropriate.  

Increased rating for headaches

The evidence of record regarding the etiology of the 
veteran's headaches is unclear.  His service-connected 
disorder is rated under Diagnostic Code 8100 for migraine 
headaches.  However, no medical professional has diagnosed 
migraine headaches.  The veteran's service medical records 
showed a medical opinion in January 1991 that his headaches 
were probably not migraine headaches, and the service medical 
records suggest that they are a manifestation of sinusitis.  

Although the veteran was provided a VA examination, the Board 
does not have sufficiently clear medical evidence on which to 
base a decision.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991); Santiago v. Brown, 5 Vet. App. 288, 292 (1993).  
The veteran must be provided a VA examination in order to 
determine the etiology of his headaches.  At no time has a 
medical professional examined all of the evidence of record, 
including the veteran's service medical records, in order to 
ascertain the exact nature of his headache disorder.

Accordingly, while the Board regrets the delay, in order to 
assure due process and that the evaluation of the veteran's 
claims is a fully informed one, the case is REMANDED for the 
following:  

1.  Ask the veteran to identify the names 
and complete addresses of any additional 
medical providers who have treated him 
for vision problems, skin rashes, 
headaches, testicular pain, or leg pain 
since 1994.  After securing any necessary 
releases, request records of any 
treatment identified by the veteran, 
which are not already of record.  
Associate all records received with the 
claims file.  If private treatment is 
reported and those records are not 
obtained, tell the veteran and his 
representative, so that he will have an 
opportunity to obtain the records in 
keeping with his responsibility to submit 
evidence in support of his claims.  
38 C.F.R. § 3.159(c) (1998).

2.  After completion of the above, 
schedule the veteran for appropriate VA 
examination(s).  The entire claims folder 
and a copy of this remand must be made 
available to and reviewed by the 
examiner(s) prior to the examination(s).  
The examination report(s) should reflect 
review of pertinent material in the 
claims folder, including the service 
medical records, the reports of prior VA 
examinations, and any recent treatment 
records.  

(a) Complaints of leg and testicular pain, 
a skin disorder, and decreased visual 
acuity:  The examination must conform to 
the guidelines for disability examinations 
in Gulf War veterans.  See Under Secretary 
for Benefits/Under Secretary for Health 
Memorandum dated January 6, 1998.

All necessary testing is to be done to 
determine the nature, etiology, and extent 
of any disability.  In particular, the 
examiner is asked to determine the onset, 
frequency, duration, and severity of the 
veteran's complaints, including 
precipitating and relieving factors.  The 
examiner is asked to express an opinion 
whether the veteran's symptoms are due to 
specific, diagnosed illnesses, or whether 
there is no diagnosis to account for these 
symptoms.  If a specific diagnosis is 
rendered, the examiner is asked to express 
an opinion whether it is at least as 
likely as not that the diagnosed condition 
is related to any disease or injury 
incurred during service.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

(b) Headaches: The purpose of the 
examination is to determine a diagnosis 
and etiology for the veteran's headaches.  
The examiner should elicit information as 
to the frequency, severity, and duration 
of the veteran's headaches.

Following examination of the veteran and 
review of the record, including the 
service medical records, the examiner 
should indicate, if possible, the exact 
diagnosis or diagnoses of the veteran's 
headache disorder.  The examiner should 
reconcile the prior medical evidence 
regarding diagnosed headache/sinus 
disorder(s).  

3.  Following completion of the above, 
review the claims folder and ensure that 
the examination reports include fully 
detailed descriptions of all opinions 
requested.  If any report does not, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998).

4.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claims for service connection 
for an eye condition, a skin condition, a 
testicular condition, and a leg 
condition, and the claim for a 
compensable rating for headaches.  
Evaluate the claims for service 
connection under 38 C.F.R. § 3.317 only 
if the evidence shows that the veteran's 
symptoms of decreased visual acuity, skin 
rashes, leg pain, and testicular pain are 
not the result of a diagnosed illness, or 
under the regulations for direct service 
connection in 38 C.F.R. §§ 3.303 and 
3.304 only if the evidence shows these 
symptoms are the result of a diagnosed 
illness.  Based on the VA examiner's 
conclusion, if appropriate, consider 
whether the veteran's headaches might 
appropriately be evaluated under a 
different diagnostic code (i.e., 
sinusitis). 

If any decision remains unfavorable, 
provide the veteran and his 
representative a supplemental statement 
of the case, which includes citation to 
38 C.F.R. § 3.317.  Allow an appropriate 
period of time within which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is so informed; however, he is free 
to furnish additional evidence to the RO while this case is 
in remand status.  Booth v. Brown, 8 Vet. App. 109 (1995).  
The purpose of this REMAND is to accord due process of law 
and to obtain additional information.  No inference should be 
drawn regarding the final disposition of these claims as a 
result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1,

Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 8 -


